Exhibit 10.9 AGREEMENT FOR A MEMBER OF THE BOARD OF BUSINESS ADVISORS THIS AGREEMENT FOR A MEMBER OF THE BOARD OF BUSINESS ADVISORS (“Agreement”) is made and entered into as of this day of July, 2007,(the “Effective Date”), by and between Sun Energy Solar, Inc., a Delaware corporation, (“Company”) and Kenneth I. Juster, an individual (“Advisor”). Recital As part of its ongoing business, the Company desires to retain highly qualified individuals to advise the Company with respect to certain aspects of the Company’s business.In furtherance thereof, the Company desires to retain Advisor as a consultant and member of the Company’s Advisory Board, and the Company and Advisor desire to enter into this Agreement. 1.Term. (a)This Agreement shall commence upon the Effective Date and shall continue thereafter for a period of three (3) years, unless earlier terminated in accordance with this Agreement. (b)Notwithstanding the foregoing and provided that Advisor has neither resigned nor been terminated in accordance with this Agreement, Company agrees to use its best efforts to retain the Advisor at least for a period of one (1) year following expiration of the Agreement. 2.Position and Responsibilities. (a)Commencing on the Effective Date, the Company hereby retains Advisor, and Advisor hereby agrees to serve, as a member of the Company’s Advisory Board (the “Advisory Board”) and as a consultant to the Company.As consultant and member of the Advisory Board, Advisor agrees to devote his best efforts to provide the following services:(a) attending any meetings of the Advisory Board; (b) performing the duties of an Advisory Board member at such meetings as established from time to time by mutual agreement of the Parties, including, without limitation, meeting with Company employees, consultants and others, reviewing the Company’s goals and assisting in the planning for and execution of the Company’s goals and providing advice, support, techniques and improvements in the Company’s business activities; and (c) providing consulting services to the Company at the Company’s request, including a reasonable amount of informal consultation over the telephone or in person one day per month or otherwise as requested by the Company.The services to be provided by Advisor hereunder are referred to collectively herein as the “Services.” (b)Advisor represents that Advisor’s performance of all of the terms of this Agreement and the performance of the Services for the Company do not and will not breach or conflict with any agreement with a third party, including an agreement to keep in confidence any proprietary information of another entity acquired by Advisor in confidence or in trust prior to the date of this Agreement or during the term hereof. 1 3.Compensation and Benefits. (a)Advisor’s Fee (the “Advisor’s Fee”).In consideration of the services to be rendered under this Agreement, Company shall provide to Advisor upon the Effective Datea non-employee Advisor’s Fee of (1) one million (1,000,000) shares of Sun Energy Solar, Inc. restricted common stock that shall vest immediately upon issuance, and (2) a nonstatutory option to acquire two million (2,000,000) shares of Sun Energy Solar, Inc. common stock, vesting one-half (1/2) on the first anniversary of the Effective Date and one-half (1/2) on the second anniversary of the Effective Date, in each case provided that Advisor remains an advisor to the Company on the applicable vesting date.Each such option shall have an exercise price equal to the fair market value of the common stock on the date of the grant. (b)Benefits.Advisor shall not be eligible to participate in any benefits made generally available by Company, including, but not limited to, vacation leave and pay, sick leave and pay, retirement plan and related benefits, social security, workers compensation insurance, disability insurance, employment insurance benefits, and other benefits of any kind provided by the Company to its employees. (c)Expenses.The Company shall reimburse Advisor for his reasonable, out-of-pocket, pre-approved expenses as incurred by Advisor in connection with its performance under this Agreement.Advisor shall not incur any expenses without prior consent of the Company.Advisor agrees to provide the Company with access to such receipts, ledgers and other records as may be reasonably appropriate for the Company to verify the amount and nature of such expenses. (d)Taxes.Advisor shall be responsible to pay any and all applicable taxes that result from this Consulting Agreement including, but not limited to, federal and state income taxes. Advisor shall have sole responsibilities for the withholding of any and all applicable federal and state income taxes, unemployment insurance tax, social security tax, and other withholding with respect to payments made by Advisor under this Agreement. (e)Indemnification.Company will indemnify and defend Advisor against liability incurred in the performance of the Services, as set forth in the attachment in Exhibit A. 4.Independent Contractor. The Parties understand and agree that Advisor is an independent contractor and not an employee of the Company.Advisor has no authority to obligate or bind the Company by contract or otherwise.Advisor will not be eligible for any employee benefits, nor will Company make deductions from Advisor’s fees for taxes (except as otherwise required by applicable law or regulation).Any taxes imposed on Advisor due to activities performed hereunder will be the sole responsibility of Advisor. 5.Termination. (a)Right to Terminate.At any time, Advisor may be terminated and this Agreement shall automatically terminate upon the effective date of such termination. 2 Advisor may resign at any time during the term of this Agreement, and this Agreement shall automatically terminate upon the effective date of such resignation.Notwithstanding anything to the contrary contained in or arising from this Agreement or any statements, policies, or practices of Company, neither Advisor nor Company shall be required to provide any advance notice or any reason or cause for termination of Advisor’s status. (b)Effect of Termination as Advisor.Upon termination of this Agreement, Company shall pay to Advisor all compensation and benefits to which Advisor is entitled up through the date of termination.Thereafter, all of Company’s obligations under this Agreement shall cease, except as provided in Sections 3(a), 3(c), 3(e) and 6. 6.Termination Obligations. (a)Advisor agrees that all property, including, without limitation, all equipment, tangible proprietary information, documents, records, contracts, and computer-generated materials provided to or prepared by Advisor incident to his services belong to Company and shall be promptly returned at the request of Company within a reasonable period following termination of this Agreement. (b)Upon termination of this Agreement, Advisor shall be deemed to have resigned from all offices then held with Company by virtue of his position.Advisor agrees that following any termination of this Agreement, he shall cooperate with Company in the winding up or transferring to other advisors of any pending work and shall also cooperate with Company (to the extent allowed by law, and at Company’s expense) in the defense of any action brought by any third party against Company that relates to the Services. (c)The Company and Advisor agree that their obligations under this Section, as well as Sections 3(b), 3(c), 3(d), 3(e), 5(b), 7 and 8, shall survive the termination of this Agreement. 7.Nondisclosure Obligations. (a)Receipt of Proprietary Information.Advisor recognizes and acknowledges that, in the course of the engagement of Advisor by the Company, and as a result of the confidential relationship with the Company established thereby, Advisor shall be receiving proprietary information of the Company and other confidential information, including without limitation, technology and information relating to the Company’s business or its patents, inventions, software, know-how and other property rights (“Proprietary Information”), and developing additional know-how and proprietary information owned by the Company which will become Proprietary Information, and that such Proprietary Information are highly valuable assets of the Company; provided, that technology and information shall not be considered Proprietary Information of the Company which are (1) known to Advisor prior to execution of this Agreement or the Non-Disclosure Agreement, defined herein, (2) divulged by the Company to another without confidentiality restrictions; (3) disclosed to Advisor by a third party or otherwise who is not in breach of any confidentiality obligation to the Company; (4) publicly used, known or available, not due to any unauthorized act by Advisor; or (5) disclosed by operation of law or in response to a subpoena or order by a court of proper jurisdiction. (b)Nondisclosure.Advisor shall retain in strict confidence and shall not use for any purpose whatsoever or divulge, disseminate or disclose to any third party (other than in the furtherance of the business purposes of the Company and at the express, written request of the Company) any Proprietary Information, all of which are deemed confidential and proprietary. 3 (c)Ownership.Any methods, developments, know-how, inventions and/or improvements whether or not patentable or subject to intellectual property protection including, but not limited to, the Proprietary Information, and all related materials that are (1)developed by Advisor in connection with the performance of the Services after the Effective Date; or (2) paid for or provided by the Company in connection with the performance of the Services before or after the Effective Date, (collectively “Developed Property”) shall be and remain the property of the Company. (d)Works Made for Hire.In no way limiting the foregoing, all Developed Property conceived or made by Advisor in connection with the Services are “supplementary works” and “works made for hire” (as those terms are defined in the United States Patent Trademark and Copyright Laws, 17 U.S.C. § 101) and owned by the Company; and Advisor hereby assigns to the Company all Developed Property which Advisor may conceive of or make in connection with the performance of the Services. (e)Disclosure; Assignment.Advisor shall immediately disclose to Company all Developed Property.Advisor shall promptly shall execute and deliver to the Company any instruments deemed necessary by the Company to effect disclosure and assignment by Advisor to the Company of any Developed Property.Upon the request of the Company and at the Company’s expense, Advisor shall execute patent and copyright applications and any other instruments deemed necessary by the Company for the prosecution of such patent applications or the acquisition of letters patent or registration of copyrights in the United States and/or foreign countries which may be based in whole or in part on Developed Property.Notwithstanding the fact that Company may request additional written assignments or applications, this assignment shall be deemed sufficient to convey all of Advisor’s right, title and interest in any Developed Property. (f)Prior Non-Disclosure Agreement.The parties acknowledge entering into a separate non-disclosure agreement relating to the Company’s confidential information, attached as Exhibit B (“Non-Disclosure Agreement”).The terms of the Non-Disclosure Agreement are incorporated herein by this reference.In the event of a conflict between the Non-Disclosure Agreement and this Agreement, the terms providing greater protection to the Company and its confidential information and Proprietary Information shall be determinative. (g)Injunctive Relief.If Advisor violates this Section 7 of this Agreement, the Company (in addition to any other and additional rights or remedies it may have at law, in equity or by statute) shall be entitled to immediate and permanent injunctive relief, it being agreed that the damages which the Company would sustain upon such violation are difficult or impossible to ascertain in advance.The posting of a bond shall not be required as a pre-condition to such injunctive relief. 4 8.Dispute Resolution. (a)Jurisdiction and Venue.The parties agree that any suit, action, or proceeding between Advisor (and his successors, and assigns) and Company (and its affiliates, shareholders, advisors, officers, employees, members, agents, successors, attorneys, and assigns) relating to the Agreement shall be brought in either the United States District Court for the District of Florida or in an appropriate Florida state court and that the parties shall submit to the jurisdiction of such court.The parties irrevocably waive, to the fullest extent permitted by law, any objection the party may have to the laying of venue for any such suit, action or proceeding brought in such court.If any one or more provisions of this Section shall for any reason be held invalid or unenforceable, it is the specific intent of the parties that such provisions shall be modified to the minimum extent necessary to make it or its application valid and enforceable. (b)Attorneys’ Fees.In the event there is any dispute concerning this Agreement or the performance of any party hereto pursuant to the terms of this Agreement, and any party hereto retains counsel for the purpose of enforcing any of the provisions of this Agreement or asserting the terms of this Agreement in defense of any suit filed against said party, each party shall be solely responsible for its own costs and attorney’s fees incurred in connection with the dispute irrespective of whether or not a lawsuit is actually commenced or prosecuted to conclusion. 9.Entire Agreement. This Agreement, including Exhibit A on Indemnification and Exculpation and the Non-Disclosure Agreement, are intended to be the final, complete, and exclusive statement of the terms of Advisor’s relationship solely with respect to his position with Company.This Agreement and the Non-Disclosure Agreement entirely supersede and may not be contradicted by evidence of any prior or contemporaneous statements or agreements pertaining to Advisor’s relationship. Agreements related to Advisor’s ownership of the securities are not affected by this Agreement. 10.Amendments; Waivers. This Agreement may not be amended except by a writing signed by Advisor and by a duly authorized representative of the Company other than Advisor.Failure to exercise any right under this Agreement shall not constitute a waiver of such right. 11.Assignment. Advisor agrees that Advisor will not assign any rights or obligations under this Agreement, with the exception of Advisor’s ability to assign rights with respect to the securities.Nothing in this Agreement shall prevent the consolidation, merger or sale of Company or a sale of all or substantially all of its assets. 12.Severability. If any provision of this Agreement shall be held by a court or arbitrator to be invalid, unenforceable, or void, such provision shall be enforced to fullest extent permitted by law, and the remainder of this Agreement shall remain in full force and effect.In the event that the time period or scope of any provision is declared by a court or arbitrator of competent jurisdiction to exceed the maximum time period or scope that such court or arbitrator deems enforceable, then such court or arbitrator shall reduce the time period or scope to the maximum time period or scope permitted by law. 5 13.Governing Law. This Agreement shall be governed by and construed in accordance with the laws of the State of Florida, other than such laws, rules, regulations and case law that would result in the application of the laws of a jurisdiction other than the State of Florida 14.Interpretation. This Agreement shall be construed as a whole, according to its fair meaning, and not in favor of or against any party.Captions are used for reference purposes only and should be ignored in the interpretation of the Agreement. 15.Binding Agreement. Each party represents and warrants to the other that the person(s) signing this Agreement below has authority to bind the party to this Agreement and that this Agreement will legally bind both Company and Advisor.This Agreement will be binding upon and benefit the parties and their heirs, administrators, executors, successors and permitted assigns.To the extent that the practices, policies, or procedures of Company, now or in the future, are inconsistent with the terms of this Agreement, the provisions of this Agreement shall control.Any subsequent change in Advisor’s duties or compensation will not affect the validity or scope of the remainder of this Agreement. 16.Advisor Acknowledgment. Advisor expressly acknowledges that Advisor has had the opportunity to consult legal counsel concerning this Agreement, that Advisor has read and understands the Agreement, that Advisor is fully aware of its legal effect, and that Advisor has entered into it freely based upon his own judgment and not on any representations or promises other than those contained in this Agreement. 17.Counterparts. This Agreement may be executed in any number of counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. 6 18.Effective Date of Agreement. This Agreement is effective as of the date first written above. Sun Energy Solar, Inc., Advisor: By: By: Printed: Printed: Title Title 7 EXHIBIT A Indemnification and Exculpation 1.Definitions. (a)Expenses.For purposes of this Agreement, the term “expenses” shall be broadly construed and shall include, without limitation, all direct and indirect costs of any type or nature whatsoever (including, without limitation, all attorneys’, witness, or other professional fees and related disbursements, and other out-of-pocket costs of whatever nature), actually and reasonably incurred by Advisor in connection with the investigation, defense or appeal of a proceeding or establishing or enforcing a right to indemnification under this Agreement, applicable law or otherwise, and amounts paid in settlement by or on behalf of Advisor, but shall not include any judgments, fines or penalties actually levied against Advisor for such individual’s violations of law. The term “expenses” shall also include reasonable compensation for time spent by Advisor for which he is not compensated by the Company or any subsidiary or third party (i) for any period during which Advisor is not an agent, in the employment of, or providing services for compensation to, the Company or any subsidiary; and (ii) if the rate of compensation and estimated time involved is approved by the directors of the Company who are not parties to any action with respect to which expenses are incurred, for Advisor while an agent of, employed by, or providing services for compensation to, the Company or any subsidiary. (b)Proceeding.For purposes of this Agreement, the term “proceeding” shall be broadly construed and shall include, without limitation, any threatened, pending, or completed action, suit, arbitration, alternate dispute resolution mechanism, investigation, inquiry, administrative hearing or any other actual, threatened or completed proceeding, whether brought in the right of the Company or otherwise and whether of a civil, criminal, administrative or investigative nature, and whether formal or informal in any case, in which Advisor was, is or will be involved as a party or otherwise by reason of:(i) the fact that Advisor is or was an advisor to or agent of the Company; (ii) the fact that any action taken by Advisor or of any action on Advisor’s part while acting as an advisor to the Company; or (iii) the fact that Advisor is or was serving at the request of the Company as a director, officer, employee or agent of another corporation, partnership, joint venture, trust, employee benefit plan or other enterprise, and in any such case described above, whether or not serving in any such capacity at the time any liability or expense is incurred for which indemnification, reimbursement, or advancement of expenses may be provided under this Agreement. (c)Subsidiary.For purposes of this Agreement, the term “subsidiary” means any corporation or limited liability company of which more than 50% of the outstanding voting securities or equity interests are owned, directly or indirectly, by the Company and one or more of its subsidiaries, and any other corporation, limited liability company, partnership, joint venture, trust, employee benefit plan or other enterprise of which Advisor is or was serving at the request of the Company as a director, officer, employee, agent or fiduciary. 2.Indemnification. (a)Indemnification in Proceedings.The Company shall indemnify Advisor to the fullest extent permitted by applicable law, as the same may be amended from time to time (but, only to the extent that such amendment permits Advisor to broader indemnification rights than applicable law permitted prior to adoption of such amendment), if Advisor is a party to or threatened to be made a party to or otherwise involved in any proceeding (including any proceeding by or in the right of the Company to procure a judgment in its favor), for any and all expenses, actually and reasonably incurred by Advisor in connection with the investigation, defense, settlement or appeal of such proceeding. 8 (b)Exceptions.Any provision herein to the contrary notwithstanding, the Company shall not be obligated pursuant to the terms of this Agreement to indemnify Advisor on account of any proceeding with respect to (i)remuneration paid to Advisor if it is determined by final judgment or other final adjudication that such remuneration was in violation of law, or (ii)a final judgment or other final adjudication that Advisor’s conduct was in bad faith, knowingly fraudulent or deliberately dishonest or constituted willful misconduct (but only to the extent of such specific determination).For purposes of the foregoing sentence, a final judgment or other adjudication may be reached in either the underlying proceeding or action in connection with which indemnification is sought or a separate proceeding or action to establish rights and liabilities under this Agreement. 3.Indemnification of Expenses of Successful Party.Notwithstanding any other provision of this Agreement, to the extent that Advisor has been successful on the merits or otherwise in defense of any proceeding or in defense of any claim, issue or matter therein, including the dismissal of any action without prejudice, the Company shall indemnify Advisor against all expenses actually and reasonably incurred in connection with the investigation, defense or appeal of such proceeding. 4.Advancement of Expenses.To the extent not prohibited by law, the Company shall advancethe expenses incurred by Advisor in connection with any proceeding, and such advancement shall be made within twenty (20) days after the receipt by the Company of a statement or statements requesting such advances (which shall include invoices received by Advisor in connection with such expenses but, in the case of invoices in connection with legal services, any references to legal work performed or to expenditures made that would cause Advisor to waive any privilege accorded by applicable law shall not be included with the invoice) and upon request of the Company, an undertaking to repay the advancement of expenses if and to the extent that it is ultimately determined by a court of competent jurisdiction in a final judgment, not subject to appeal, that Advisor is not entitled to be indemnified by the Company.Advances shall be unsecured, interest free and without regard to Advisor’s ability to repay the expenses. Advances shall include any and all expenses actually and reasonably incurred by Advisor pursuing an action to enforce Advisor’s right to indemnification under this Agreement or otherwise and this right of advancement, including expenses incurred preparing and forwarding statements to the Company to support the advances claimed.Advisor acknowledges that the execution and delivery of this Agreement shall constitute an undertaking providing that Advisor shall, to the fullest extent required by law, repay the advance if and to the extent that it is ultimately determined by a court of competent jurisdiction in a final judgment, not subject to appeal, that Advisor is not entitled to be indemnified by the Company.The right to advances under this Section shall continue until final disposition of any proceeding, including any appeal therein. 9 5.Notice and Other Indemnification Procedures. (a)Notification of Proceeding.Advisor will notify the Company in writing promptly upon being served with any summons, citation, subpoena, complaint, indictment, information or other document relating to any proceeding or matter which may be subject to indemnification or advancement of expenses covered hereunder.The failure of Advisor to so notify the Company shall not relieve the Company of any obligation which it may have to Advisor under this Agreement or otherwise. (b)Request for Indemnification and Indemnification Payments.Advisor shall notify the Company promptly in writing upon receiving notice of any demand, judgment or other requirement for payment that Advisor reasonably believes to be subject to indemnification under the terms of this Agreement, and shall request payment thereof by the Company.Indemnification payments requested by Advisor hereunder shall be made by the Company no later than sixty (60) days after receipt of the written request of Advisor. (c)Application for Enforcement.In the event the Company fails to make timely payments as set forth herein, Advisor shall have the right to apply to any court of competent jurisdiction for the purpose of enforcing Advisor’s right to indemnification or advancement of expenses pursuant to this Agreement.In such an enforcement hearing or proceeding, the burden of proof shall be on the Company to prove that indemnification or advancement of expenses to Advisor is not required under this Agreement or permitted by applicable law.Any determination by the Company (including its Board of Directors, shareholders or independent counsel) that Advisor is not entitled to indemnification hereunder, shall not be a defense by the Company to the action nor create any presumption that Advisor is not entitled to indemnification or advancement of expenses hereunder. (d)Indemnification of Certain Expenses.The Company shall indemnify Advisor against all expenses incurred in connection with any hearing or proceeding under this Sectionunless the Company prevails in such hearing or proceeding on the merits in all material respects. 6.Assumption of Defense.In the event the Company shall be requested by Advisor to pay the expenses of any proceeding, the Company, if appropriate, shall be entitled to assume the defense of such proceeding, or to participate to the extent permissible in such proceeding, with counsel reasonably acceptable to Advisor.Upon assumption of the defense by the Company and the retention of such counsel by the Company, the Company shall not be liable to Advisor under this Agreement for any fees of counsel subsequently incurred by Advisor with respect to the same proceeding, provided that Advisor shall have the right to employ separate counsel in such proceeding at Advisor’s sole cost and expense.Notwithstanding the foregoing, if Advisor’s counsel delivers a written notice to the Company stating that such counsel has reasonably concluded that there may be a conflict of interest between the Company and Advisor in the conduct of any such defense or the Company shall not, in fact, have employed counsel or otherwise actively pursued the defense of such proceeding within a reasonable time, then in any such event the fees and expenses of Advisor’s counsel to defend such proceeding shall be subject to the indemnification and advancement of expenses provisions of this Agreement. 10 7.Insurance.
